COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JOSEPH VILLA,                                   §               No. 08-20-00091-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 41st District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20190D04851)

                                              §
                                            ORDER

       Pending before the Court is a motion filed by Appellant’s appointed counsel, William R.

Cox, to withdraw and substitute counsel. The motion to withdraw is GRANTED. The trial court

is ordered to appoint new counsel to represent Appellant on appeal. The trial court shall forward

its order of appointment to the District Clerk of El Paso County, Texas, on or before April 26,

2020. The Court requests that District Clerk provide this Court with a copy of the appointment

order so that the Clerk of the Court can update the records for this appeal. The District Clerk shall

include the order appointing counsel in the supplemental clerk’s record which is due to be filed on

May 6, 2020.

       IT IS SO ORDERED this 6th day of April, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.